Citation Nr: 0402068	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-07 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The late veteran served on active duty from February 1967 to 
January 1969 in the United States Navy.  His service records 
indicate that he served aboard ship on a naval vessel which 
operated within the offshore waters of the Republic of 
Vietnam.  His military decorations include the Vietnam 
Service Medal.  The appellant in the current appeal is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death on August [redacted], 
1999 is shown to have been the result of hepatic failure due 
to, or as a consequence of metastatic carcinoma of unknown 
primary site.

2.  The veteran's metastatic carcinoma was first clinically 
demonstrated many years after service.

3.  At the time of death, the veteran did not have any 
service-connected disabilities.

4.  A disability of service origin did not cause or 
significantly contribute to the veteran's death.

5.  The unspecified metastatic carcinoma is not demonstrated 
to be a presumptive residual disease due to exposure to 
chemical herbicides, including Agent Orange, nor is there 
competent medical evidence of a nexus between the veteran's 
metastatic carcinoma of unknown primary site and his period 
of military service.


CONCLUSION OF LAW

A disability of service origin did not cause, nor did it 
materially or substantially contribute to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the appellant's representative has contended in 
a July 2003 brief on appeal that she did not receive adequate 
and timely notice of the VCAA prior to issuance of a rating 
decision.  Our review of the claims file shows that the 
appellant filed her original claim of entitlement to service 
connection for the veteran's cause of death in August 1999 
and that the RO issued rating decisions in October 1999 and 
November 1999 denying her claim.  The appellant filed a 
Notice of Disagreement with these denials which was received 
in February 2000; a Statement of the Case was issued in April 
2000.  However, during the pendency of the appellate period 
the VCAA was promulgated in November 2000.  To ensure that 
the appellant received the full benefit of the change in law, 
the RO notified her of the provisions of the VCAA in 
correspondence dated March 2001 and readjudicated her claim 
pursuant to the VCAA in June 2001.  The March 2001 
correspondence provided the veteran with an explanation of 
how VA would assist her in obtaining necessary information 
and evidence.  The appellant has been made aware of the 
information and evidence necessary to substantiate her claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate her claim during the 
course of this appeal.  We note that the veteran's relevant 
private medical records for 1997 - 1999 (which is the two-
year period leading up to and including the time of his death 
in August 1999), his complete service medical records, his 
official death certificate and a statement from his private 
physician have been obtained and associated with the 
evidence.  Finally, the appellant has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.

The appellant has been notified of what portion of the 
necessary evidence and information she needed to provide and 
what portion VA would obtain for her.  In the letter of March 
2001, the RO explained that the appellant still needed to 
provide evidence showing that the cause of the veteran's 
death was related to service.  The March 2001 letter also 
explained that, if the appellant would provide sufficient 
information about relevant records, VA would obtain such 
things as medical records, empl;oyment records, and records 
from other Federal agencies.  (See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).)  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's death certificate shows that he died on August 
[redacted], 1999 at age 51 from hepatic failure due to, or as a 
consequence of metastatic carcinoma with unknown primary 
site.  The death certificate indicates that an autopsy was 
not performed.  At the time of the veteran's death he was not 
service-connected for any disabilities.

The veteran's service medical records show no findings 
indicative of onset of carcinoma or tumors during active duty 
or on pre-enlistment examinations conducted in August 1965 
and January 1967.   No findings indicating the presence of 
carcinoma or tumors were shown on service separation 
examination in January 1969.  The claims file contains no 
evidence of onset of cancerous tumors manifesting to a 
compensable degree of severity during the first year 
following the veteran's separation from the military.

The veteran's private medical records show he had a history 
of removal of colon polyps in 1996.  However, no carcinoma 
was detected in the veteran during the course of treatment 
from 1997 to early 1999 for complaints of abdominal cramps 
and pain.  In July 1999, the veteran appeared for 
investigation of hepatitis with enlarged liver, pericarditis 
and pancreatitis to rule out a metastatic process.  Tissue 
biopsies at the time revealed the presence of malignant 
neuroendocrine carcinoids throughout his hepatic system.  The 
veteran quickly succumbed to the aggressive cancer and died 
in August 1999.  In correspondence dated April 2001, the 
veteran's treating physician, Dorothy McElrath Bradford, 
M.D., presented the following statement:

"(The veteran) was my patient at the 
time of his death.  He died from 
metastatic carcinoid tumor.  The primary 
site was unknown.  This tumor was very 
agressive (sic) with onset and 
dissemination in 6 months.  I found this 
to be an unusual and strange 
presentation of this rare tumor type.  
Every portion of his liver was seeded 
with this tumor.  He declined any 
therapy."

The appellant's essential contention is that she believed 
that the veteran's fatal cancer was the result of exposure to 
chemical herbicides during his military service in the 
Republic of Vietnam.

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2003).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2003)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

With respect to the claim of service connection for the cause 
of the veteran's death as a residual of exposure to 
herbicides, the Board notes that a veteran who, during active 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed at 38 C.F.R. § 3.309(e) (2003), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.

A veteran is presumed to have been exposed to Agent Orange if 
he served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975. 38 
U.S.C. § 1116(f) (2003).  As the veteran's service records 
indicate that he served in the waters offshore from Vietnam 
during this time, it is presumed that he was exposed to Agent 
Orange.  

Having conceded exposure, 38 C.F.R. § 3.309(e) (2003) 
addresses specific diseases associated with exposure to 
certain herbicide agents and provides that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2003) are met even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (2003) are 
also satisfied.  The specific diseases are: 

Chloracne or other acneform disease consistent with 
chloracne
Hodgkin's disease
Multiple myeloma
Non-Hodgkin's lymphoma
Acute and subacute peripheral neuropathy
Porphyria cutanea tarda
Prostate cancer
Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea)
Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma)

Note 1: The term ``soft-tissue sarcoma'' includes the 
following:

Adult fibrosarcoma
Dermatofibrosarcoma protuberans
Malignant fibrous histiocytoma
Liposarcoma
Leiomyosarcoma
Epithelioid leiomyosarcoma (malignant leiomyoblastoma)
Rhabdomyosarcoma
Ectomesenchymoma
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
Proliferating (systemic) angioendotheliomatosis
Malignant glomus tumor
Malignant hemangiopericytoma
Synovial sarcoma (malignant synovioma)
Malignant giant cell tumor of tendon sheath
Malignant schwannoma, including malignant schwannoma 
with 
rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and 
epithelioid malignant schwannomas
Malignant mesenchymoma
Malignant granular cell tumor
Alveolar soft part sarcoma
Epithelioid sarcoma
Clear cell sarcoma of tendons and aponeuroses
Extraskeletal Ewing's sarcoma
Congenital and infantile fibrosarcoma
Malignant ganglioneuroma

Note 2: For purposes of this section, the term acute and 
subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears 
within weeks or months of exposure to an herbicide agent and 
resolves 
within two years of the date of onset.

38 C.F.R. § 3.309(e)

The Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for number of cancers that include hepatobiliary, bone, 
urinary bladder, renal and testicular cancer.  See Notice, 67 
Fed. Reg. 42600 (2002).  We do not find any evidence to 
support the conclusion that the veteran's unspecified 
metastatic cancer which was first diagnosed in July 1999 was 
of a type recognized by the regulations or the Secretary as 
being presumed to have been due to exposure to chemical 
herbicides in Vietnam.

In the instant case, the appellant contends that the 
veteran's death from hepatic failure due to, or as a 
consequence of metastatic carcinoma with unknown primary 
site, was the result of his exposure to Agent Orange or other 
herbicides while serving in the territorial waters of 
Vietnam.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
There is no indication in the record that the appellant is a 
physician.  Therefore, as a layperson she is not competent to 
provide evidence that requires medical knowledge because she 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

At the time of death, the veteran was not service connected 
for any medical disability.  There was nothing in his service 
medical records to indicate that unspecified metastatic 
carcinoma which caused his death was a pre-existing condition 
aggravated by service, a condition whose onset began during 
service, or that metastatic carcinoma manifested as a 
malignant tumor to a compensable degree within one year 
following his separation from active duty in January 1969.  
There is also nothing demonstrated in the veteran's service 
medical records which show onset of a medical condition other 
than cancer that could have conceivably caused or aggravated 
his fatal metastatic carcinoma or otherwise contributed to 
the onset of death.  Therefore, no issue of service 
connection for the cause of the veteran's death on the basis 
of contribution to death or aggravation of the metastatic 
carcinoma causative of death by a service-connected 
disability is implicated by the evidence of record.  See 38 
C.F.R. § 3.312(c) (2003).  Further, we note that the 
veteran's cancer was first demonstrated approximately three 
decades after his separation from service.  Absent an 
objective medical nexus opinion from a physician linking his 
cancer with service, this substantial gulf in time tends to 
weaken the appellant's attempt to infer a relationship 
between the veteran's fatal cancer and service.  However, she 
has presented no such opinion.

The appellant is not entitled to service connection for the 
cause of the veteran's death on a presumptive basis as the 
evidence does not show that he ever had one of the 
presumptive diseases listed in 38 C.F.R. § 3.309(e).  The 
veteran died from an unspecified metastatic carcinoma which 
has not been shown to be one of the presumptive diseases 
recognized in the aforementioned regulation.  Therefore, the 
presumption does not apply.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98- 542, 
§ 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  See 
McCartt v. West, 12 Vet. App. 164, 167 (1999).  Hence, the 
appellant may establish service connection for the late 
veteran's unspecified metastatic carcinoma by presenting 
evidence which shows that it was at least as likely as not 
that the disease was caused by inservice exposure to Agent 
Orange.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.303(d); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the appellant has not presented any objective medical 
evidence establishing a nexus between any event in service 
and the veteran's fatal cancer.  Therefore, service 
connection for the veteran's cause of death on a direct basis 
is not warranted.

Based on the foregoing, we conclude that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for the veteran's cause of death. Therefore, the 
benefit of the doubt doctrine does not apply and the appeal 
is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



